MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                     May 28 2015, 8:39 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David Becsey                                             Gregory F. Zoeller
Zeigler Cohen & Koch                                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

Jeffrey Cowart,                                          May 28, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1410-CR-697
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        Lower Court Cause No.
                                                         49G02-1405-FC-26897
Appellee-Plaintiff.
                                                         The Honorable Marc T. Rothenberg,
                                                         Judge
                                                         The Honorable Amy Barber,
                                                         Magistrate




Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015     Page 1 of 8
                                         Statement of the Case
[1]   Jeffrey Cowart (“Cowart”) appeals his conviction, following a jury trial, for

      Class C felony intimidation.1 On appeal, he claims that the evidence was

      insufficient to support his conviction because there is no proof that he

      threatened anyone in response to a prior lawful act. Concluding that Cowart’s

      arguments on appeal are an invitation to reweigh the evidence, we affirm his

      conviction.


[2]   We affirm.


                                                        Issue
           [3]      Whether sufficient evidence supports Cowart’s conviction.


                                                        Facts
[4]   On May 22, 2014, Cowart accompanied Prashant Patel (“Patel”) to the Hix

      Wrecker Service lot (“tow yard”). Patel’s car had been towed to Hix, and

      Cowart had some of his belongings in the car. At the tow yard, Gail Neal

      (“Neal”), a vice president of the tow yard, told Patel and Cowart that only

      Patel, as owner of the car, was allowed to go into the secured lot to retrieve




      1
        IND. CODE § 35-45-2-1. We note that, effective July 1, 2014, a new version of the intimidation statute was
      enacted and that Class C felony intimidation is now a Level 5 felony. Because Cowart committed his crime
      in May 2014, we will apply the statute in effect at that time. In addition to his intimidation conviction,
      Cowart was also adjudicated as an habitual offender, see IND. CODE § 35-50-2-8, but he does not challenge
      this adjudication on appeal.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015                Page 2 of 8
      items from the car. An employee, John Rybolt (“Rybolt”) accompanied Patel

      into the secured lot while Cowart remained behind in the office area.


[5]   Cowart started acting “quite rowdy,” walked to the gate by the secured lot, and

      tried to squeeze through the gate. (Tr. 170). After an employee yelled at

      Cowart to move away from the gate, he walked back to the office area. Around

      that same time, a tow truck driver, Russell Burnett (“Burnett”) returned from a

      run and walked to the office area. Burnett, who was about four to six feet from

      Cowart, heard Cowart say the word “bitch[.]” (Tr. 105). Burnett then asked

      Cowart, “[E]xcuse me, were you calling me a bitch[?]” (Tr. 105). Cowart then

      reached into his pocket, pulled out a knife, opened the blade, and pointed it

      toward Burnett.


[6]   Rybolt and Patel returned to the office area to see Cowart pointing the knife at

      Burnett. Burnett took out his own knife but did not open it. Other Hix

      employees heard the yelling and came to the office area to investigate the

      commotion. Tow truck driver Ronald Jones (“Jones”) saw Cowart screaming

      at Burnett, Rybolt, and Neal. Patel tried to calm Cowart down and was able to

      get him into a car briefly. However, Cowart exited the car and started swinging

      the knife at Jones while yelling, “I’ll just kill you guys, I ain’t afraid, I been to

      prison twice, I don’t care, I can go back in, it’s not a big deal.” (Tr. 132, 178).

      Neal went back into her office to retrieve a handgun, and another Nix employee

      called 911.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015   Page 3 of 8
[7]   Police cars were approaching the tow yard, and Cowart was backing away from

      the employees while still yelling and swinging his knife. Cowart eventually put

      his knife away and repeated that he had already killed two people and told

      Burnett that he was going to stab him. Officer Tara Vandeman (“Officer

      Vandeman”) with the Indianapolis Metropolitan Police Department arrived,

      and Jones told her that Cowart had a knife in his pocket. Officer Vandeman

      ordered Cowart to keep his hands up, but he began to lower them. The officer

      then drew her gun, repeated her order, and Cowart put his hands up. She

      removed the knife from his pocket and put him in handcuffs. A few moments

      later, an assisting officer arrived and helped separate everyone involved.

      Cowart was overheard saying that the Hix employees “were lucky that he did

      not have a gun or he would have killed all of those mother f****ers.” (Tr. 79).


[8]   On May 27, 2014, the State charged Cowart with Class C felony intimidation.

      The State also alleged that he was an habitual offender. The trial court held a

      jury trial on August 28, 2014, and the jury found Cowart guilty as charged. He

      later admitted that he was an habitual offender.


[9]   Thereafter, the trial court imposed a four (4) year sentence for his intimidation

      conviction and enhanced it by an additional four (4) years for his habitual

      offender adjudication, for an aggregate sentence of eight (8) years. The trial

      court ordered that Cowart serve his the first three (3) years of his aggregate

      sentence in the Department of Correction and the remaining five (5) years in

      community corrections. Cowart now appeals.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015   Page 4 of 8
                                                       Decision
[10]   Cowart argues that the evidence was insufficient to support his conviction for

       intimidation.

                When reviewing the sufficiency of the evidence to support a
                conviction, appellate courts must consider only the probative
                evidence and reasonable inferences supporting the verdict. It is
                the fact-finder’s role, not that of appellate courts, to assess
                witness credibility and weigh the evidence to determine whether
                it is sufficient to support a conviction. To preserve this structure,
                when appellate courts are confronted with conflicting evidence,
                they must consider it most favorably to the [jury’s verdict].
                Appellate courts affirm the conviction unless no reasonable fact-
                finder could find the elements of the crime proven beyond a
                reasonable doubt. It is therefore not necessary that the evidence
                overcome every reasonable hypothesis of innocence. The
                evidence is sufficient if an inference may reasonably be drawn
                from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original).


[11]   A defendant commits intimidation as a Class C felony when he communicates

       a threat to commit a forcible felony2 against another person with the intent that

       the person be placed in fear of retaliation for a prior lawful act and does so

       while drawing or using a deadly weapon. IND. CODE § 35-45-2-1(a)(2),




       2
         A “forcible felony” is “a felony that involves the use or threat of force against a human being, or in which
       there is imminent danger of bodily injury to a human being.” IND. CODE § 35-31.5-2-138.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015                   Page 5 of 8
       (b)(2)(A). In order to convict Cowart of Class C felony intimidation, as

       charged, the State was required to prove beyond a reasonable doubt that

       Cowart communicated a threat to commit a forcible felony against Burnett,

       Jones, and/or Neal, i.e., threatened to kill them, with the intent that they be

       placed in fear of retaliation for the prior lawful act of “keeping [Cowart] out of

       a restricted part of the [tow yard] property[,]” and that he made this threat

       while drawing or using a deadly weapon. (App. 17). To establish intimidation,

       the State must specifically identify a legal act by the victim and “establish that

       the legal act occurred prior to the threat and that the defendant intended to

       place the victim in fear of retaliation for that act.” Casey v. State, 676 N.E.2d

       1069, 1072 (Ind. Ct. App. 1997).


[12]   Cowart does not dispute that he threatened Burnett, Jones, or Neal. Nor does

       he dispute that there was a prior lawful act of refusing to let him go into the tow

       yard. Instead, he contends that the evidence was insufficient to show that the

       threats he made were done in retaliation for that specific prior lawful act.

       Specifically, regarding Burnett and Jones, he contends that his wielding of a

       knife and threatening to stab or kill the men were not linked to an “identifiable

       prior act.” (Cowart’s Br. 8). In addition, he acknowledges that Neal was the

       person who did the prior lawful act, i.e., telling him that he could not go into

       the tow yard, but he contends that the evidence does not show that he “did or

       said anything to [her] because she told him he could not go out in the impound

       yard.” (Cowart’s Br. 10).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015   Page 6 of 8
[13]   The State contends that Cowart’s “threatening words and actions were directed

       toward the employees of Hix Wrecker Services, individually and collectively[,]

       because he was prevented from going into a secured area to retrieve his

       belongings.” (State’s Br. 8-9). The State argues that “[t]he evidence supports

       the strong inference that [Cowart’s] threats were a direct response, and in

       retaliation for, Neal’s preventing him from going back to the car in the secured

       area of the tow yard.” (State’s Br. 5-6). We agree with the State.


[14]   Here, the evidence reveals that Cowart became angry after Neal told him that

       he was not allowed to go into the secured area of the tow yard with Patel. After

       Cowart was prevented from trying to squeeze through the gate, he became

       angry, took out a knife, and started swinging it at the Hix employees while

       threatening to stab and kill them. Cowart attempts to rely on Casey and C.L. v.

       State, 2 N.E.3d 798 (Ind. Ct. App. 2014) to support his argument that there is

       no evidence of retaliation for a prior legal act. However Casey is

       distinguishable. In that case, we vacated Casey’s conviction because the State

       failed to specify the victim’s prior lawful act in its charging information. Casey,

       676 N.E.2d at 1073. In addition, C.L. is also distinguishable. In that case, we

       vacated the conviction because the threats were for future acts, not a prior lawful

       one. C.L, 2 N.E.3d at 801. Here, Cowart’s threats and wielding of a knife took

       place after Neal denied him access to the secured part of the tow yard. A

       reasonable person could infer that Cowart’s actions and threats were made to

       place Burnett, Jones, and/or Neal in fear of retaliation for denying him access.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015   Page 7 of 8
       Cowart’s argument is nothing more than an invitation to reweigh the evidence,

       which we will not do. See Drane, 867 N.E.2d at 146.


[15]   Because there was probative evidence from which the jury could have found

       Cowart guilty beyond a reasonable doubt of Class C felony intimidation, we

       affirm his conviction. See, e.g., H.J. v. State, 746 N.E.2d 400, 404 (Ind. Ct. App.

       2001) (finding sufficient evidence to sustain intimidation conviction, where

       defendant threatened victim after victim reported defendant to school

       authorities for making a hit list).


[16]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-CR-697 | May 28, 2015   Page 8 of 8